DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-9 in the reply filed on 10/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 requires “dilute HF” but there are no metes and bounds on dilute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO2016/065219) in view of McSwiney (2005/0163927).
Li teaches a method of forming a silicon nitride film at about 0-50ºC by CVD wherein a silicon precursor reacts with ammonia generated by remote plasma and that further it is useful to make a silicon oxide layer by treating the substrate with an oxygen source at temperatures from 100-700ºC [0025].
Li teaches all elements of the claim except for the claimed compound, teaching trisilylamines (compounds including cyclic structures and the elements Si, N, H and various R groups), but not the claimed cyclodisilazine.
McSwiney teaches that compounds of the formula

    PNG
    media_image1.png
    175
    215
    media_image1.png
    Greyscale

are useful for forming SiN films by CVD, see abstract, [0015-18].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply (any of) the compounds of McSwiney in the method of Li as both references teach forming a silicon nitride film by CVD and both teach using compounds including common elements and R groups – both of which include the same compounds such as alkyl groups (Li [0011] and McSwiney [0025].  One would apply any of the compounds of McSwiney as a simple replacement of the compounds of Li with an expectation of success based on a common use as described by McSwiney.  Further, one would expect operability based on a similar structure of the compounds of McSwiney.  
	Furthermore, in regard to the particularly claimed species, the teachings of McSwiney, while not specifically exemplifying the claimed compound, the claimed compound is included within the range of compounds taught.  According to the MPEP (2144.09), a prima facia case of obviousness may be made with disclosure of chemical compounds with very close structural similarities. Though the species are not specifically disclosed, the MPEP even addresses that one of ordinary skill may be motivated to make such a compound.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303,313,203 USPQ 245,254 (CCPA 1979).  There is no disclosure of criticality of the claimed compound over any of the other compounds envisioned in the teachings of the combined prior art.  Therefore, it would have been further obvious to apply 1,3-bis(tert-butyl)-2-methylcyclodisilazane as McSwiney teaches compounds that encompass the same structure and as per the MPEP it is obvious to select and even make analogous compounds with an expectation of success in applying compounds with similar structures in the same processes.
	Regarding claim 4, Li teaches ammonia per above.
	Regarding claim 7, Li teaches ozone or water [0025].
	Regarding claim 8,  the combined art is silent on the wet etch rate, however, as the prior art and instant claims teach all of the same process steps of applying the claimed precursor in a SiN deposition process followed by an oxidizing process, then results of the prior art are necessarily the same as those of the instant application in achieving a wet etch rate less than 2.2 times that of thermal oxide films.
Regarding claim 9, Li teaches a UV cure [0090].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715